      Case 4:20-cv-00404 Document 7 Filed on 03/30/20 in TXSD Page 1 of 13



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

ERIK GARCIA,                                         )
                                                     )
                       Plaintiff,                    )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No. 4:20-cv-00404
EDGEBROOK PLAZA LLC,                                 )
                                                     )
                       Defendant.                    )

                                    AMENDED COMPLAINT

       COMES NOW, ERIK GARCIA, by and through the undersigned counsel, and files this,

his Amended Complaint against Defendant, EDGEBROOK PLAZA LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

failure to remove physical barriers to access and violations of Title III of the ADA.

                                            PARTIES

       2.      Plaintiff ERIK GARCIA (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Houston, Texas (Harris County).

       3.      Plaintiff is disabled as defined by the ADA.

       4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking and standing.



                                                 1
      Case 4:20-cv-00404 Document 7 Filed on 03/30/20 in TXSD Page 2 of 13



Plaintiff’s MS occasionally causes weakness in grasping as well.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property after it is accessible. (“Advocacy Purposes”).

        7.      Defendant, EDGEBROOK PLAZA LLC (hereinafter “EDGEBROOK PLAZA

LLC”), is a Texas limited liability company that transacts business in the State of Texas and

within this judicial district.

        8.      Defendant, EDGEBROOK PLAZA LLC, may be properly served with process

via its registered agent for service, to wit:   Tarantino Properties, Inc., Registered Agent, c/o

Peggy Rougeou, 7887 San Felipe Street, Suite 237, Houston, TX 77063.

                                  FACTUAL ALLEGATIONS

        9.      On or about December 22, 2019, Plaintiff was a customer at “Chilos Seafood

Restaurant” a business located at 1150 Edgebrook Drive, Houston, TX 77034, referenced herein

as “Chilos Seafood”. See Receipt and Photo of Plaintiff collectively referred to as Exhibit 1.

        10.     Defendant, EDGEBROOK PLAZA LLC, is the owner or co-owner of the real

property and improvements that Chilos Seafood is situated upon and that is the subject of this

action, referenced herein as the “Property.”



                                                 2
      Case 4:20-cv-00404 Document 7 Filed on 03/30/20 in TXSD Page 3 of 13



       11.     Plaintiff lives 10 miles from Chilos Seafood and the Property.

       12.     Plaintiff’s access to the business(es) located 1150 Edgebrook Drive, Houston, TX

77034, Harris County Property Appraiser’s account number 0451190000085 (“the Property”),

and/or full and equal enjoyment of the goods, services, foods, drinks, facilities, privileges,

advantages and/or accommodations offered therein were denied and/or limited because of his

disabilities, and he will be denied and/or limited in the future unless and until Defendant,

EDGEBROOK PLAZA LLC, is compelled to remove the physical barriers to access and correct

the ADA violations that exist at Chilos Seafood and the Property, including those set forth in this

Amended Complaint.

       13.     Plaintiff has visited Chilos Seafood and the Property at least once before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Chilos Seafood and the

Property within six months or sooner, after the barriers to access detailed in this Amended

Complaint are removed and Chilos Seafood and the Property are accessible again.

       14.     The purpose of the revisit is to be a return customer, to determine if and when

Chilos Seafood and the Property are made accessible and to maintain standing for this lawsuit for

Advocacy Purposes.

       15.     Plaintiff intends on revisiting Chilos Seafood and the Property to purchase goods

and/or services as a return customer living in the near vicinity as well as for Advocacy Purposes,

but does not intend to re-expose himself to the ongoing barriers to access and engage in a futile

gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       16.     Plaintiff travelled to Chilos Seafood and the Property as a customer and as an

independent advocate for the disabled, encountered the barriers to access at Chilos Seafood and



                                                3
      Case 4:20-cv-00404 Document 7 Filed on 03/30/20 in TXSD Page 4 of 13



the Property that are detailed in this Amended Complaint, engaged those barriers, suffered legal

harm and legal injury, and will continue to suffer such harm and injury as a result of the illegal

barriers to access present at the Chilos Seafood and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       17.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       18.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       19.     Congress explicitly stated that the purpose of the ADA was to:


                                                 4
     Case 4:20-cv-00404 Document 7 Filed on 03/30/20 in TXSD Page 5 of 13



       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       20.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       21.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       22.     Chilos Seafood is a public accommodation and service establishment.

       23.     The Property is a public accommodation and service establishment.

       24.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       25.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       26.     Chilos Seafood must be, but is not, in compliance with the ADA and ADAAG.

       27.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       28.     Plaintiff has attempted to, and has to the extent possible, accessed Chilos Seafood


                                                5
     Case 4:20-cv-00404 Document 7 Filed on 03/30/20 in TXSD Page 6 of 13



and the Property in his capacity as a customer of Chilos Seafood and the Property as well as an

independent advocate for the disabled, but could not fully do so because of his disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that

exist at Chilos Seafood and the Property that preclude and/or limit his access to Chilos Seafood

and the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Amended Complaint.

       29.    Plaintiff intends to visit Chilos Seafood and the Property again in the very near

future as a customer and as an independent advocate for the disabled, in order to utilize the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered at

Chilos Seafood and the Property, but will be unable to fully do so because of his disability and

the physical barriers to access, dangerous conditions and ADA violations that exist at Chilos

Seafood and the Property that preclude and/or limit his access to Chilos Seafood and the

Property and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein, including those barriers, conditions and ADA violations more specifically set

forth in this Amended Complaint.

       30.    Defendant, EDGEBROOK PLAZA LLC, has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of Chilos Seafood and the

Property, as prohibited by, and by failing to remove architectural barriers as required by, 42

U.S.C. § 12182(b)(2)(A)(iv).

       31.    Defendant, EDGEBROOK PLAZA LLC, will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, EDGEBROOK PLAZA LLC, is



                                               6
      Case 4:20-cv-00404 Document 7 Filed on 03/30/20 in TXSD Page 7 of 13



compelled to remove all physical barriers that exist at Chilos Seafood and the Property, including

those specifically set forth herein, and make Chilos Seafood and the Property accessible to and

usable by Plaintiff and other persons with disabilities.

       32.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed, or was made aware of prior to the filing

of this Amended Complaint, that precludes and/or limited Plaintiff’s access to Chilos Seafood

and the Property and the full and equal enjoyment of the goods, services, facilities, privileges,

advantages and accommodations of Chilos Seafood and the Property include, but are not limited

to:

ACCESSIBLE ELEMENTS:

       (i)     The total number of accessible parking spaces is inadequate and is in violation of

               Section 208.2 of the 2010 ADAAG standards. There are 77 total parking spaces

               requiring four accessible parking spaces but there are only three accessible

               parking spaces on the Property. This violation would make it difficult for Plaintiff

               to locate an accessible parking space.

       (ii)    The Property lacks an accessible route from the sidewalk to the accessible

               entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

               violation would make it difficult for Plaintiff to access the units of the Property.

       (iii)   Near Chilos on the NW side of the Property, the access aisle to the accessible

               parking space is not level due to the presence of an accessible ramp in the access

               aisle in violation of Section 502.4 of the 2010 ADAAG standards, at a minimum,

               the access aisle is not at the same level as the accessible parking space it serves..




                                                  7
Case 4:20-cv-00404 Document 7 Filed on 03/30/20 in TXSD Page 8 of 13



          This violation would make it dangerous and difficult for Plaintiff to exit and enter

          their vehicle while parked at the Property.

 (iv)     Near Chilo’s on the NW side of the Property, the accessible curb ramp is

          improperly protruding into the access aisle of the accessible parking space in

          violation of Section 406.5 of the 2010 ADAAG Standards. This violation would

          make it difficult and dangerous for Plaintiff to exit/enter their vehicle.

 (v)      Near Chilo’s on the NW side of the Property, due to a failure to enact a proper

          policy of maintenance, one accessible parking space is not adequately marked and

          is in violation of Section 502.1 of the 2010 ADAAG standards. This violation

          would make it difficult for Plaintiff to locate an accessible parking space.

 (vi)     Near Chilo’s on the NW side of the Property, the Property lacks an accessible

          route from accessible parking space to the accessible entrance of the Property in

          violation of Section 208.3.1 of the 2010 ADAAG standards. This violation would

          make it difficult for Plaintiff to access the units of the Property.

 (vii)    Leading from the accessible parking space on the NW side of the Property, the

          exterior accessible route has a clear width of less than 36 inches in violation of

          section 403.5.1 of the 2010 ADAAG Standards.

 (viii)   Leading from the accessible parking space on the NW side of the Property, the

          exterior accessible route has vertical rises exceeding ½ inch in violation of section

          403.2 of the 2010 ADAAG Standards.

 (ix)     Near Chilo’s on the NW side of the Property, the accessible parking space is

          missing proper identification sign in violation of Section 502.6 of the 2010




                                             8
Case 4:20-cv-00404 Document 7 Filed on 03/30/20 in TXSD Page 9 of 13



          ADAAG standards. This violation would make it difficult for Plaintiff to locate an

          accessible parking space.

 (x)      Near the main entrance to Chilo’s, there is at least one accessible parking space

          that does not have a properly marked access aisle in violation of Section 502.3.3

          of the 2010 ADAAG standards. This violation would make it dangerous and

          difficult for Plaintiff to access the accessible entrances of the Property.

 (xi)     At Chilo’s, there is not at least 5% (five percent) of the exterior dining surfaces

          provided for consumption of food or drink which complies with section 902.3

          requiring the maximum height of the dining surface to be maximum 34 (thirty-

          four) inches above the finished floor in violation of Section 226.1 of the 2010

          ADAAG standards.

 (xii)    At Chilo’s, there is a doorway threshold with a vertical rise in excess of ½ (one

          half) inch and does not contain a bevel with a maximum slope of 1:2 in violation

          of Section 404.2.5 of the 2010 ADAAG standards. This violation would make it

          dangerous and difficult for Plaintiff to access the interior of the Property.

 (xiii)   In Chilo’s, the bar is lacking any portion of the counter that has a maximum

          height of 34 (thirty-four) inches from the finished floor in violation of Section

          902.3 of the 2010 ADAAG standards, all portions of the bar exceed 34 (thirty-

          four) inches in height from the finished floor. This violation would make it

          difficult for Plaintiff to enjoy the unique eating experience at the bar.

 (xiv)    Defendant fail to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

 CHILO’S RESTROOMS



                                             9
     Case 4:20-cv-00404 Document 7 Filed on 03/30/20 in TXSD Page 10 of 13



       (i)     The toilet paper dispenser in the accessible toilet is not positioned properly and

               out of reach range (more than 10 inches from the toilet) of an individual on the

               toilet and therefore violates Section 604.7 and 308.3.1 of the 2010 ADAAG

               standards. This would make it difficult for Plaintiff and/or any disabled individual

               to safely utilize the restroom facilities.

       (ii)    Restrooms have a sink with inadequate knee and toe clearance in violation of

               Section 306 of the 2010 ADAAG standards. This would make it difficult for

               Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

       (iii)   The soap dispenser in the restroom is located outside the prescribed vertical reach

               ranges set forth in Section 308.2.1 of the 2010 ADAAG standards. This would

               make it difficult for Plaintiff and/or any disabled individual to safely utilize the

               restroom facilities.

       (iv)    The door exiting the restroom lacks a proper minimum maneuvering clearance,

               due to the proximity of the door hardware to the adjacent sink, in violation of

               Section 404.2.4 of the 2010 ADAAG standards. This would make it difficult for

               Plaintiff and/or any disabled individual to safely utilize the restroom facilities.

       33.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Chilos Seafood and the

Property.

       34.     Plaintiff requires an inspection of Chilos Seafood and the Property in order to

determine all of the discriminatory conditions present at Chilos Seafood and the Property in

violation of the ADA.

       35.     The removal of the physical barriers, dangerous conditions and ADA violations



                                                  10
     Case 4:20-cv-00404 Document 7 Filed on 03/30/20 in TXSD Page 11 of 13



alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       36.      All of the violations alleged herein are readily achievable to modify to Chilos

Seafood and the Property into compliance with the ADA.

       37.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Chilos Seafood and the Property is readily achievable because

the nature and cost of the modifications are relatively low.

       38.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Chilos Seafood and the Property is readily achievable because

Defendant, EDGEBROOK PLAZA LLC, have the financial resources to make the necessary

modifications. According to the Property Appraiser Website, the Property has a market value of

$392,087.00. Moreover, the IRS provides tax credits of up to $5,000.00 and tax deductions of up

to $15,000.00 for businesses to spend money on accessibility upgrades.

       39.     Upon information and good faith belief, Chilos Seafood and the Property have

been altered since 2010.

       40.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       41.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,

EDGEBROOK PLAZA LLC, are required to remove the physical barriers, dangerous conditions

and ADA violations that exist at Chilos Seafood and the Property, including those alleged herein.

       42.     Plaintiff’s requested relief serves the public interest.



                                                 11
    Case 4:20-cv-00404 Document 7 Filed on 03/30/20 in TXSD Page 12 of 13



         43.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, EDGEBROOK PLAZA LLC.

         44.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, EDGEBROOK PLAZA LLC, pursuant to 42 U.S.C. §§ 12188 and

12205.

         45.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant,

EDGEBROOK PLAZA LLC, to modify Chilos Seafood and the Property to the extent required

by the ADA.

         WHEREFORE, Plaintiff prays as follows:

         (a)   That the Court find Defendant EDGEBROOK PLAZA LLC, in violation of the

               ADA and ADAAG;

         (b)   That the Court issue a permanent injunction enjoining Defendant, EDGEBROOK

               PLAZA LLC, from continuing their discriminatory practices;

         (c)   That the Court issue an Order requiring Defendant, EDGEBROOK PLAZA LLC,

               to (i) remove the physical barriers to access and (ii) alter the subject Chilos

               Seafood and the Property to make it readily accessible to and useable by

               individuals with disabilities to the extent required by the ADA;

         (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and




                                                12
Case 4:20-cv-00404 Document 7 Filed on 03/30/20 in TXSD Page 13 of 13



 (e)   That the Court grant such further relief as deemed just and equitable in light of the

       circumstances.

                                     Dated: March 30, 2020.

                                     Respectfully submitted,

                                     /s/ Douglas S. Schapiro
                                     Douglas S. Schapiro, Esq.
                                     Attorney-in-Charge for Plaintiff
                                     Southern District of Texas ID No. 3182479
                                     The Schapiro Law Group, P.L
                                     7301-A W. Palmetto Park Rd., #100A
                                     Boca Raton, FL 33433
                                     Tel: (561) 807-7388
                                     Email: schapiro@schapirolawgroup.com




                                        13
